Citation Nr: 1740466	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder and schizoaffective disorder, to include as secondary to service-connected headaches with dizziness.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for costochondritis and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Lorenza R. McKnight, under the provisions of 38 C.F.R. § 14.630


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1983.

The appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Roanoke, Virginia.  By that rating action, the RO denied service connection for depression and determined that new and material evidence had not been
received to reopen a previously denied claim for service connection for costochondritis.

The Veteran presented testimony before a decision review officer at the RO in June 2016.  The Veteran also testified before the undersigned at a May 2017 Central Office Board hearing.  Both hearing transcripts are of record.  

In May 2017, in connection with his Board hearing, the Veteran submitted additional evidence, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for depression, is deemed to include any acquired psychiatric disorder, and has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder and schizoaffective disorder.

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for costochondritis has been received prior to considering the merits of the underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for depression and the reopened claim of entitlement to service connection for costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 1984, the RO denied the Veteran's claim for service connection for costochondritis.

2.  The evidence associated with the claims file subsequent to the June 1984 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for costochondritis.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for costochondritis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran or claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his or her claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  The Board has determined that new and material evidence has been submitted to reopen the Veteran's claim for service connection for costochondritis.  Therefore, no further notice or development is needed to assist the appellant in substantiating this aspect of the claim for service connection for costochondritis.

With respect to the reopened claim, the Board has determined that further development of the record is warranted, so that matter is addressed in the remand that follows this decision.

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a June 1984 rating decision, the RO denied the Veteran's claim for service connection for costochondritis, based on a finding that there was only a finding of chest wall pain at that time.  The Veteran did not file an appeal and the decision became final.  In September 2009, the Veteran filed his current petition to reopen his claim of entitlement to service connection for costochondritis.

The evidence of record at the time of the June 1984 denial included service treatment records showing that in August 1977, the Veteran was diagnosed with costochondritis.  In March 1978, he complained of recurring chest pain.  X-rays were negative.  The impression was chest pain.  On examination in February 1982, it was noted that he had a history of mild costochondritis, not active.  The evidence also included a VA examination in March 1984.  The Veteran reported sharp, localized, shooting pains in the anterior chest since 1977.  He also reported that there had been no diagnosis of the condition and that he had not had the problem in "a while."  The examiner diagnosed chest wall pain.
The pertinent evidence added to the record since the June 1984 denial includes VA treatment records show that the Veteran was treated for costochondritis in 2009.  The evidence also includes the report of an April 2010 VA examination, where the Veteran was again diagnosed with costochondritis, as well as a private March 2016 chest X-ray showing evidence of "heavy costochondral calcification." 

As the prior denial was premised, in part, on the absence of evidence of a current diagnosis of costochondritis, the subsequently received evidence showing current treatment for costochondritis, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has costochondritis.  Moreover, the new evidence of costochondritis, in conjunction with the evidence of costochondritis in the service treatment records, and the Veteran's reports that he has had chest wall pain and costochondritis since service, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for costochondritis is reopened.  However, additional development is needed before the claim can be decided.


ORDER

New and material evidence has been presented, and the claim for service connection for costochondritis is reopened; the appeal is granted to this extent only.


REMAND

Costochondritis

As noted above, the Veteran was afforded a VA examination in April 2010 to determine the etiology of his claimed costochondritis.  The examiner opined that the Veteran's costochondritis is less likely as not caused by or a result of complaints of chest wall pain and costochondritis noted during military service.  In rendering the opinion, the examiner noted that the Veteran's complaints of chest wall pain and military evaluations with diagnoses of costochondritis were noted in 1977 and 1978, with unclear frequency of recurrence.  The examiner noted further that 30 years after his discharge, in 2008, the Veteran was seen at the VA Medical Center and noted to have fibromyalgia.  The examiner also noted that, according to a 2009 medical article, most cases of costochondritis follow a self-limited course, with occasional exacerbations, and the co-existence of fibromyalgia should be considered in patients with persistent symptoms.  The examiner concluded that it is more likely that the Veteran's current complaint of chest wall pain is related to his diagnosis of fibromyalgia.  

Initially, the Board notes that although the Veteran was only treated for costochondritis during service in 1977 and 1978, and costochondritis was not noted again for several years after his discharge, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303(d) (2016).  Furthermore, the examiner did not explain why it is more likely that the Veteran's current complaints of chest wall pain are related to his fibromyalgia rather than his diagnosed costochondritis.  As such, the Board finds that the April 2010 examiner's opinion is incomplete and, therefore, inadequate for evaluation purposes.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's currently demonstrated costochondritis is necessary.  38 C.F.R. § 4.2 (2016).

Acquired Psychiatric Disorder

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that he has a psychiatric disorder, including depression, directly related to a head injury in service or in the alternative, secondary to service-connected headaches with dizziness.

Service treatment records are negative for any complaints, treatment or a diagnosis of depression or any other psychiatric disorder during active duty or at the time of the Veteran's discharge.  A July 1983 Report of Mental Status Evaluation was normal, but the Veteran noted at that time that he had never received a mental evaluation before discharge.

Post-service treatment records (Walk-In Clinic) show complaints of severe bad nerves, nervousness and not wanting to be around people, sleep disturbance, startle response and distrustfulness, and an assessment of dysthymic disorder with somatization in November 1983, less than a year after the Veteran's discharge.  Dysthymic disorder is a form of chronic depression.  The Board notes that phobias, anxiety, and major depression are not enumerated conditions under 38 C.F.R. § 3.309(a), as they are not considered psychoses.  Therefore, consideration of service connection based on presumptive service connection is not warranted.  

During a March 1984 Special Psychiatric Evaluation, the Veteran reported being hit in the head and thrown to the ground by a drunken private in Germany in October 1981, sustaining a rather extensive bruise.  The Veteran reported an increased startle response and being much less trusting and much more cautious with people since the incident in service.  He denied symptoms of depression at that time.  He was diagnosed with psychogenic pain disorder and mixed personality disorder with features of the dependent, avoidant and passive-aggressive.  August and September 1984 VA treatment records show complaints of anxiety, nervousness and depression and diagnoses of chronic pain syndrome, somatic complaints, dysthymic disorder and rule out personality disorder.

The post-service medical evidence of record also shows consistent treatment for major depression, dysthymic disorder, anxiety, possible personality disorders and schizoaffective disorder, many years after the Veteran's discharge from service.  However, there is no indication in the records that these disorders are related to the Veteran's military service.

The medical evidence of record contains competent evidence of a current psychiatric disability.  The Veteran's reports of in-service psychiatric symptoms and a continuity of symptomatology provide evidence that a current psychiatric disability may be related to service.  However, the Veteran has not been afforded a VA examination in response to his claim.

The Veteran has also reported that his depression is related to a head injury or traumatic brain injury (TBI) in service.  However, the Veteran is not currently service-connected for a head injury in service, and the evidence of record does not contain medical evidence that otherwise supports a finding that a current disability of the head or brain is related to the Veteran's active military service.  Accordingly, the Board finds that service connection for a psychiatric disorder, including depression, is not warranted on this basis.  

The Veteran has also suggested that his claimed depression may be secondary to his service-connected headaches with dizziness.  The Board is required to consider all theories of entitlement to service connection.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  Service connection is currently in effect for headaches with dizziness.  However, there is no medical opinion of record addressing whether the Veteran's currently diagnosed depression, or any other current psychiatric disability, was caused or aggravated by his service-connected headaches with dizziness.  38 C.F.R. § 3.310(a) has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For the reasons noted above, the Board finds that the Veteran should be afforded a VA mental disorders examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 U.S.C.A. § 5103A(d) (West 2014).

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination to determine the etiology of any current costochondritis.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current costochondritis is related to service.

The examiner should discuss the service treatment records and indicate whether he/she agrees with the opinion of the April 2010 VA examiner as to etiology.  A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, schedule the Veteran for an appropriate VA mental disorders examination to determine the etiology of any current acquired psychiatric disorder, including depression, dysthymic disorder and schizoaffective disorder.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder, including depression, dysthymic disorder and schizoaffective disorder, is related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater ) that any currently diagnosed acquired psychiatric disorder, including depression, dysthymic disorder and schizoaffective disorder, was caused or aggravated by a service-connected disability, including the Veteran's service-connected headaches with dizziness.

The examiner should discuss the March 1984 VA psychiatric evaluation.  A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the appellant is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinions.  If his reports are discounted, the examiner should provide a reason for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the issues.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


